Citation Nr: 0813616	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  02-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the overpayment of nonservice-connected 
disability pension benefits in the amount of $15,688.00 was 
validly created and assessed against the veteran.  

2.  Entitlement to a waiver of overpayment of disability 
pension benefits in the amount of $15,688.00. 

(The issues of entitlement to an initial disability rating in 
excess of 10 percent for service-connected post-traumatic 
stress disorder, and entitlement to an effective date earlier 
than January 27, 2000, for the grant of service connection 
for post-traumatic stress disorder will be the subject of a 
separate decision issued simultaneously with this decision 
under the same docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1955 to December 1966.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO) that denied the veteran's request for a waiver of an 
overpayment of pension benefits in the amount of $15,688.00.

When this matter was last before the Board in September 2003, 
it was remanded to the RO for consideration of the threshold 
issue of whether the overpayment was validly created and 
assessed against the veteran.  Pursuant to that remand, a 
supplemental statement of the case was issued in August 2006 
in which it was found that the overpayment, in the amount of 
$15,688.00, had been validly created.  The threshold issue of 
validity is now ready for appellate review.  

The issue of entitlement to a waiver of overpayment of 
disability pension benefits in the amount of $15,688.00, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Committee at the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In his application for disability pension dated in August 
1996, the appellant reported that he and his spouse had no 
income other than $298.00 in monthly VA disability 
compensation benefits.  

2.  In September 1996, the RO notified the appellant of his 
monthly pension award of $900, effective September 1,1996, 
and advised him that he must notify VA right away if his 
family income changed, his net worth increased, or if he and 
his spouse separated.  In February 1999, the RO notified the 
appellant that his rate of pension depended on his total 
"family" income, and that he must notify VA immediately if 
income is received from any source.  

3.  The appellant's spouse received earned income in January 
1998 through March 1998.  

4.  In April 1998, the appellant received a retroactive state 
disability pension award from the Washington State Department 
of Labor and Industries (L & I) in the amount of $24,848.70, 
and thereafter received a monthly state disability pension 
payment in the amount $1,543.31, which was subsequently 
increased to $1,773.00 per month.  

5.  In December 1999, the appellant directed a letter to VA 
by facsimile (FAX) in which he stated that he had notified VA 
by letter in April 1998 that his L & I pension had started on 
April 15, 1998.  Based upon the receipt of this FAX the 
appellant's VA pension was terminated in March 2000.

6.  The appellant was in receipt of VA pension benefits based 
upon no countable income from February 1, 1998 through March 
1, 2000, at the same time that he was in receipt of 
disqualifying income.  The retroactive reduction of the 
appellant's disability pension for that time period based 
upon his receipt of disqualifying income resulted in a total 
overpayment in the calculated amount of $15,688.00.  


CONCLUSION OF LAW

The appellant was improperly paid VA disability pension 
benefits from February 1, 1998 through March 1, 2000, because 
of the concurrent receipt of disqualifying income, resulting 
in a validly created overpayment indebtedness of $15,688.00.  
38 U.S.C.A. § 1521 (West 2002); C.F.R. §§ 3.271, 3.271(c), 
3.272, and 3.272(g), 3.500, 3.502, 3.660 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  VA has satisfied its duties to 
inform and assist the appellant in this case.  The veteran 
was provided several opportunities to provide pertinent 
evidence in support of his claim that the creation of the 
overpayment was invalid.  The veteran has provided no 
evidence in response to these overtures.  Further development 
and further expending of VA's resources is not warranted.  

As indicated above, in addition to his request for a waiver, 
the appellant has challenged the validity of the 
indebtedness.  As such, that question needs to be addressed 
prior to that of waiver.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).

In the interest of clarity, the Board will first present a 
factual background, and then analyze the appellant's claim 
including a review of pertinent law and VA regulations.   
Finally, the Board will render a decision as to the issue of 
"validity of the debt." 


Factual Background

The appellant was awarded pension benefits in September 1996, 
effective from the date of his claim, with the monthly rate 
based on his countable income, as reported by him.  His 
application form, VA Form 21-527, had requested information 
from him relating to the total amount of income received and 
the source of all income.  He reported that he and his spouse 
had no income other than $298.00 in monthly VA disability 
compensation benefits.  

The record reflects that an original award letter was 
directed to the appellant in September 1996.  In the letter, 
the RO notified the appellant of his pension award and 
advised that he must notify VA right away if his family 
income changed, his net worth increased, or if he and his 
spouse separated.  In a follow-up letter dated in February 
1999, the RO notified the appellant that his rate of pension 
depended on his total "family" income, and that he must 
notify VA immediately if income is received from any source.  

As reported by the Internal Revenue Service (IRS), in an 
Income Verification Match (IVM), the appellant's spouse 
received earned income in January 1998 through March 1998.  
The appellant failed to notify VA of his spouse's receipt of 
this disqualifying income.  

In April 1998, the appellant received a retroactive state 
disability pension award from the Washington State Department 
of Labor and Industries (L & I) in the amount of $24,848.70, 
and thereafter received a monthly state disability pension 
payment in the amount $1,543.31, which was subsequently 
increased to $1,773.00 per month.  

In December 1999, the appellant directed a letter to VA by 
facsimile (FAX) in which he stated that he had notified VA by 
letter in April 1998 that his L & I pension had started on 
April 15, 1998.  There is no indication of VA's receipt of 
the earlier April 1998 letter in the claims file.  Based upon 
the receipt of the December 1999 FAX, the appellant's VA 
pension was terminated in March 2000.

The appellant was in receipt of VA pension benefits based 
upon no countable income from February 1, 1998 through March 
1, 2000.  The retroactive reduction of the appellant's 
disability pension for that time period based upon his 
receipt of disqualifying income resulted in a total 
overpayment in the calculated amount of $15,688.00.  

This overpayment was calculated by subtracting the amount of 
service-connected disability compensation benefits that the 
appellant would have been due during the time period in 
question from the nonservice-connected pension that the 
appellant actually was paid.  

In May 2000, the appellant requested a waiver of his 
overpayment and also challenged the validity of its creation.  
He has based his challenge on his allegation that he had 
notified VA of the disqualifying state pension income as soon 
as he had received it in April 1998, and that VA should have 
taken steps to immediately discontinue his nonservice-
connected pension and reinstate his service-connected pension 
(for which there is no income limitation).  With respect to 
the small portion of the overpayment ($1,773.00) that 
resulted from the failure to report his spouse's income, the 
veteran has argued that he and his spouse were separated at 
the time, and under those circumstances, he did not know 
about the income, and even if he did, it was not necessary to 
report her income since she did not live with him.  

Analysis

The threshold question before the Board for review is whether 
the overpayment was validly created.  The overpayment 
indebtedness of $15,688.00, resulted from the failure of the 
appellant to report his spouse's income that she received in 
1998 and his state disability pension income from L & I in 
April 1998 and subsequent months through February 2000.  The 
appellant's apparent position with respect to the validity 
issue is that he had no knowledge of his spouse having 
received the disqualifying income in 1998, and that he 
actually did inform VA of the disqualifying income from L & I 
as soon as he received it in April 1998.  The appellant has 
submitted no evidence in support of his allegations.  In 
fact, the appellant has offered no rebuttal to the findings 
reported in the August 2006 supplemental statement of the 
case in which the issue of validity was specifically 
addressed.  

The law does require that "[a]s a condition of granting or 
continuing pension, the VA may require from any person who is 
an applicant for or recipient of pension such information, 
proofs, and evidence as is necessary to determine the annual 
income . . . of such person . . . ."  38 C.F.R. § 3.277(a) 
(2007).  

The regulations provide that payments of any kind from any 
source shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2007).  
State disability income and income received by a dependent 
spouse is not specifically excluded pursuant to 38 C.F.R. § 
3.272 (2007).  Therefore, the state pension income from L & I 
and the income received by the appellant's spouse is income 
for the period in question, February 1998 through February 
2000.  The receipt of this income caused the appellant's 
income for the period in question to be at a level that did 
not permit the payment of the pension benefits that he did 
receive.  The Board is left with no recourse but to conclude 
that the appellant's pension overpayment debt was properly 
created and calculated.  

The Board does acknowledge the appellant's allegations that 
he had sent timely notice to VA of his receipt of state 
disability pension, and his argument that it was VA that 
failed to act by discontinuing his nonservice-connected VA 
pension.  The Board emphasizes that that there is absolutely 
no evidence to support these allegations other than the 
veteran's own self-serving testimony.  Absent any such 
evidence, the principle of administrative regularity 
necessitates the finding that VA acted properly by 
retroactively discontinuing the veteran's pension benefits as 
soon as they received notice of the disqualifying income.  
The Board also acknowledges the veteran's allegation that he 
and his spouse were separated at the time that she received 
disqualifying income.  It is important to note in this regard 
that, even if this was the case, the veteran was also under a 
duty to report to VA their separation since he was in receipt 
of additional pension benefits based upon her dependency.  

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence supports the finding that the 
appellant was paid excessive VA disability pension benefits 
for February 1998 through February 2000, because of a failure 
to report income received during that time period, resulting 
in a validly created overpayment indebtedness of $15,688.00.  
38 C.F.R. §§ 3.271, 3.271(c), 3.272, and 3.272(g), 3.500, 
3.502, 3.660.  


ORDER

The overpayment of improved pension benefits in the amount of 
$15,688.00 has been properly created and assessed against the 
appellant.  


REMAND

Having found that the overpayment of pension benefits is 
valid, the question of whether a waiver of that overpayment 
can be granted is for consideration.  In conjunction with the 
veteran's request for a waiver, his representative has 
recently argued in March 2008, that the repayment of the 
overpayment would impose an undue financial hardship upon the 
veteran.  The potential for the imposition of an undue 
hardship is one of the elements for consideration in the 
determination of whether the collection of an overpayment 
would violate the principles of equity and good conscience.  
38 C.F.R. § 1.965 (2007).  A review of the record suggests 
that the veteran's only sources of income are his state 
disability pension and his VA service-connected disability 
compensation.  It is noted in that regard, that the veteran's 
disability compensation was reduced significantly in 
September 2006.  It is also noted, however, that the veteran 
received a significant retroactive award of compensation 
benefits in March 2005.  Since the appellant has placed the 
element of financial hardship at issue, and since his 
finances have clearly changed since the RO last considered 
the question of waiver, it is imperative to obtain a current 
financial status report from the appellant in order to 
properly assess whether collection of the overpayment would 
impose an undue hardship upon him.  

In that regard, it is noted that the overpayment was first 
assessed against the appellant in March 2000.  At that time, 
VA Debt Management Center indicated that VA would withhold a 
portion of the veteran's disability benefits until the debt 
was paid.  If that is the case, it is feasible that a 
substantial portion if not all of the overpayment debt may 
have already been recovered by VA.  Consequently, the Board 
believes that it would also be helpful to determine the 
amount of the overpayment in question that still remains to 
be collected.  

Under the circumstances, it is necessary that the case be 
remanded to the Committee at the RO via the AMC for the 
following actions:

1.  With the assistance of the VA Debt 
Management Center, determine the amount 
of the overpayment debt that remains 
outstanding, and associate that 
accounting with the veteran's claims 
file.  

2.  The appellant should be provided with 
a financial status report form (VA Form 
5655) and asked to provide a current 
financial status report.  

3.  Following an appropriate period of 
time for response, the Committee should 
readjudicate the appellant's request for 
a waiver, taking into consideration all 
evidence contained in the claims file.  
If a waiver is denied, the Committee 
should explain the reasons and bases for 
that decision, specifically addressing 
the principles of equity and good 
conscience, in accordance with 38 C.F.R. 
§ 1.965(a) (2007).  If any benefit on 
appeal remains denied the appellant 
should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder should be returned to 
the Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


